DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/096945 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming mostly the same elements despite of minor further defining feature, which would be obvious to one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 9 and 19, there are couple variables in claimed equation that are undefined (e.g., b, p, and σ), which render the claims indefinite.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melchior et al. (“Crowdsourcing Quality Control for Dark Energy Survey Images”) in view of Privett et al. (“Automated Extraction of Satellite Trails from Wide Angle CCD Imagery”).
To claim 1, Melchior teach a method of removing a satellite trail from an image (page 105, section 4.2.2) comprising: 
obtaining an initial image having stars (page 102, Fig. 1); 
locating stars in the image (page 106, section 4.2.6 star trails, stars are obviously located when star trails are identified); 
detecting a satellite trail’s position (page 105, section 4.2.2, automated algorithm to detect satellite);
creating a satellite-trail-containing image with only satellite trail brightness information based on detected satellite trail position (page 105, section 4.2.2, satellite detection produces a mask that indicates only portion of the image including satellite trail brightness information); and 
subtracting the satellite-trail-containing image from the initial image to remove the satellite trail so as to form a satellite-trail-removed image (page 102, Fig. 1, masking regions from satellite detection, such as removed or subtracted from image).
But, Melchior do not expressly disclose removing the located stars from the initial image to form a star-removed image; located the satellite trail in the star-removed image; determining brightness information for the satellite trail in the initial image including trail wobble information; creating a satellite-trail-containing image with only satellite trail brightness information based on the determined brightness information.
	Privett further teach a method for automatic satellite trail detection in an image comprises: locating starts in the image (page 152, right column, Locate stars; pages 153-154); removing the located stars from the initial image to form a star-removed image (page 152, right column, Remove the image scene and mask the stars; pages 153-154); locating the satellite trail in the star-removed image (page 152, right column, Find statistically significant clumps of pixels in the residual image; page 154, section 4.2); determining brightness information for the satellite trail in the initial image including trail wobble information (page 155, Fig. 6; page 156, section 4.3, right column, second refinement method fits a Gaussian to cross-sectional brightness of satellite trail in order to refine trail position estimate); and detecting the satellite trail position based on the determined brightness information (page 156, section 4.3, second refinement method uses fitted Gaussian as estimated PSF to refine satellite trail’s position), wherein Privett acknowledges Hough transform being a known approach for satellite trail detection (page 145, right column, which corresponds to Melchior’s footnote on page 106 in describing difficulty of using Hough transform to distinguish satellite trails from elongated elliptical galaxies), wherein page 154 section 4.2 of Privett, image frames are essentially “free” of background variation and stars have been masked out and set to values that allow them to be excluded from subsequent processing, which obviously shows that Melchior’s masking process is equivalent to subtracting or removing targeted object, e.g., satellite trail, from image.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Privet and modify the method of Melchior, in order to alternatively improve satellite trail detection.

To claim 10, Melchior and Privett teach a system for removing a satellite trail from an image (as explained in response to claim 1 above).




To claims 2 and 11, Melchior and Privett teach claims 1 and 10.
Melchior and Privett teach further comprising displaying the satellite-trail-removed image (Melchior, page 102, Fig. 1, displaying a masked, satellite-trail-removed image; page 105, section 4.2.2, report false-positive satellite masks).

To claims 3 and 13, Melchior and Privett teach claims 1 and 10.
Melchior and Privett teach wherein the initial image comprise a FIT or FITS file type image (Melchior, page 101, section 2).

To claims 4 and 14, Melchior and Privett teach claims 1 and 10.
Melchior and Privett teach wherein the initial image is plate solved to locate the stars in the image (Privett, pages 151-152, bullet item spanning, plate solution provides sky coordinate locations for all pixels in the images including star pixels).

To claims 6 and 16, Melchior and Privett teach claims 1 and 10.
Melchior and Privett teach wherein the locating the satellite trail comprises: reducing resolution of the image (Melchior, page 101, section 2, image is downsampled by a factor of 4, to provide enough information to spot even small flaws in the image) to identify a brightest line extending through the image (Melchior, page 102, Fig. 2; page 105, section 4.2.2 satellite trails, manifested as the brightest lines extending through an image); and increasing the resolution of the image to refine location information of the brightest line (despite lack of description, increasing resolution of an image to refine location information is well-known in the art, which would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate for preference by user, hence Official Notice is taken).

To claims 7 and 17, Melchior and Privett teach claims 1 and 10.
Melchior and Privett teach wherein the determining brightness information for the satellite trail comprises employing brightness values of pixels along the satellite trail and a predetermined distance of the pixels from the satellite trail to fit a function representing brightness data along the satellite trail (Privett, page 155, Fig. 6, cropped region includes brightness information along satellite trail, wherein cropped region defines a predetermined distance of pixels from satellite trail; page 156, section 4.3).

To claims 8 and 18, Melchior and Privett teach claims 7 and 17.
Melchior and Privett teach wherein the function is a Gaussian function (Privett, page 155, Fig. 6; page 156, section 4.3).

To claims 9 and 19, Melchior and Privett teach claims 7 and 17.
Melchior and Privett teach wherein the function is represented by: 
                
                    b
                    
                        
                            p
                            a
                            r
                            ,
                             
                            p
                            r
                            e
                            p
                        
                    
                    =
                    p
                    
                        
                            p
                            a
                            r
                        
                    
                    
                        
                            e
                        
                        
                            
                                
                                    -
                                    
                                        
                                            p
                                            r
                                            e
                                            p
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    2
                                    
                                        
                                            σ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
wherein par is the distance parallel to the satellite trail and prep is the distance perpendicular to the satellite trail (despite of lack of description, Privett in pages 155-156, Fig. 6, section 4.3, teach fitting a Gaussian function to a satellite trail cross-section at various locations along its length, wherein a Gaussian function is well-known by                         
                            f
                            
                                
                                    x
                                
                            
                            =
                            a
                            
                                
                                    e
                                
                                
                                    
                                        
                                            -
                                            
                                                
                                                    (
                                                    x
                                                    -
                                                    b
                                                    )
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                            
                                                
                                                    c
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    , wherein a is height of the curve’s peak, b is the position of the center of the peak, and c is the standard deviation; 
since Privett fits Gaussian at multiple locations along a satellite trail’s length, the height of the Gaussian function’s peak will vary depending on position parallel to the satellite trail, e.g., along the satellite trail’s length, which results                         
                            f
                            
                                
                                    p
                                    a
                                    r
                                    ,
                                    x
                                
                            
                            =
                            a
                            
                                
                                    p
                                    a
                                    r
                                
                            
                            
                                
                                    e
                                
                                
                                    
                                        
                                            -
                                            
                                                
                                                    (
                                                    x
                                                    -
                                                    b
                                                    )
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                            
                                                
                                                    c
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    , wherein par is the distance parallel to the satellite trail; 
since the Gaussian is fitted across the cross-section of the satellite trail, (x-b) corresponds to distance perpendicular to the satellite trail, which results                         
                            f
                            
                                
                                    p
                                    a
                                    r
                                    ,
                                    p
                                    r
                                    e
                                    p
                                
                            
                            =
                            a
                            
                                
                                    p
                                    a
                                    r
                                
                            
                            
                                
                                    e
                                
                                
                                    
                                        
                                            -
                                            
                                                
                                                    p
                                                    r
                                                    e
                                                    p
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                            
                                                
                                                    c
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    , wherein prep is the distance perpendicular to the satellite trail; and
	as identifying and replacing variable representation being well-known in the art, above equivalent equation to                         
                            b
                            
                                
                                    p
                                    a
                                    r
                                    ,
                                     
                                    p
                                    r
                                    e
                                    p
                                
                            
                            =
                            p
                            
                                
                                    p
                                    a
                                    r
                                
                            
                            
                                
                                    e
                                
                                
                                    
                                        
                                            -
                                            
                                                
                                                    p
                                                    r
                                                    e
                                                    p
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                            
                                                
                                                    σ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                     would have been obvious to modified by one of ordinary skill in the art before the effective filing date of the claimed invention, hence Official Notice is taken).

To claim 12, Melchior and Privett teach claim 10.
Melchior and Privett teach wherein the controller comprises a microprocessor, a smartphone, or a computer (inherent).




Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melchior et al. (“Crowdsourcing Quality Control for Dark Energy Survey Images”) in view of Privett et al. (“Automated Extraction of Satellite Trails from Wide Angle CCD Imagery”) and Yanagisawa et al. (US2006/0110007).
To claims 5 and 15, Melchior and Privett teach claims 1 and 10.
Privett teach a DAOPHOT detector that stars are located and a “second routine then determines the extent of the stars and replaces the pixels occupied by a star with a “magic” value which helps the subsequent processing identify when a star and satellite trail potentially overlap (pages 153-154), but Melchior and Privett do not expressly disclose  wherein the removing the located stars comprises determining a radius of each star by detecting when brightness of the star drops as a function of radial distance from the star's center.
	Yanagisawa teach techniques for removing a located star by determining a radius of each star by detecting when brightness of the star drops as a function of radial distance from the star’s center (Fig 1., paragraph 0034, circular mask pattern corresponding to pixels with brightness exceeding a threshold is applied to remove stars, the circular mask determines the radius of the star region and it represents a detection of when brightness of the star drops as a function of radial distance from the star’s center, i.e., pixels outside the circular mask have brightness below the threshold, while pixels inside the circular mask, which are radially-closer to the star’s center, have brightness above the threshold), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and modify the method and system of Melchior and Privett, in order to improve masking efficiency. 




Conclusion
Asides Privett’s teaching above, Wang (CN109708648) teach a classification identification method for spatial motion point target (abstract) comprises: locating starts in image and removing the located stars from the image to form a star-removed image (S2-S3 of Fig. 1, paragraphs 0010-0011); locating satellite trail in the star-removed image (S4-S5 of Fig. 1, paragraphs 0012-0013, a satellite-trail-containing image is temporarily created before identification and classification complete).  So, the steps of stripping identification and classification is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Melchior to identify and classify stars and satellites in assisting pre-masking process of Melchior.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        December 17, 2022